Third District Court of Appeal
                               State of Florida

                            Opinion filed May 1, 2019.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D19-0013
                         Lower Tribunal No. 15-14018
                             ________________


                         Thomas Machinery, Inc.,
                                    Petitioner,

                                        vs.

                     Ainsworth International, LLC,
                                   Respondent.


     On Petition for Writ of Certiorari from the Circuit Court for Miami-Dade
County, Mavel Ruiz, Judge.

      Zebersky Payne Shaw Lewenz, LLP, and Jordan A. Shaw and Kimberly A.
Slaven (Fort Lauderdale), for petitioner.

     Joseph E. Altschul, LLC, and Joseph E. Altschul and Alexandria L. Beaton
(Pembroke Pines), for respondent.


Before LOGUE, SCALES and HENDON, JJ.

     PER CURIAM.

                          ON MOTION TO DISMISS
      Petitioner, defendant below, Thomas Machinery, Inc., seeks certiorari

review of a non-final order of the trial court denying Petitioner’s motion for leave

to file an amended answer and affirmative defenses. We grant Respondent’s

motion to dismiss the petition because we lack certiorari jurisdiction to review the

subject order; any error in denying Petitioner’s leave to amend its pleadings is

reviewable on plenary appeal. Harry Pepper & Assocs, Inc. v. City of Cape Coral,

369 So. 2d 969, 970 (Fla. 2d DCA 1979).

      Petition dismissed.




                                         2